Citation Nr: 1711991	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel

	




INTRODUCTION

The Veteran served on active duty from May 1965 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2007 and July 2008 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

This issue was remanded in April 2016 for additional development and the case has since returned for further appellate consideration. 


FINDING OF FACT

With resolution of any doubt in his favor, the Veteran's service-connected disabilities preclude him from obtaining and maintaining both physical and sedentary employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of a TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II.  Analysis

The Veteran maintains that he is unemployable due to his service-connected disabilities.  

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In other words, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability.)
In this case, service connection is in effect for neurologic deficit from fracture of the mid-shaft of left ulna and radius (minor) (herein referred to as left forearm) (rated as 20 percent disabling), scars of fracture of the left forearm (rated as 10 percent disabling), degenerative arthritic changes of the left elbow associated with neurologic deficit from fracture of the left forearm (minor) (rated as 10 percent disabling), and left hip incisional scar with residuals associated with scars of fracture of the left forearm (rated as 10 percent disabling) for a combined rating of 40 percent, effective from March 19, 2001.  The Veteran therefore does not meet the objective, minimum percentage requirements for a TDIU, as set forth in 38 C.F.R. § 4.16 (a).

Nevertheless, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).

The Board remanded the claim for referral of extraschedular TDIU consideration in April 2016.   The AOJ's Decision Review Officer submitted a referral to the Director of C&P Service who reviewed the evidence in June 2016, issued a memorandum which weighed against the claim.  Nonetheless, the Director's decision is not considered binding on the Board.  Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Based on the information the Veteran reported on his December 2006 and August 2007 VA Form 21-8940, he has over a 20-35 year history of working for several furniture moving companies.  The Veteran reported that his last employment ended in 2001 at Allied Van Lines, due to his inability to carry furniture because of the service-connected injury to his left arm.  He also stated that at that time he became too disabled to work.  He also indicated that he had completed two years of high school and had no additional training or experience.  The Veteran also provided numerous and consistent statements that he was unable to work because he experienced pain and numbness in his left arm and was incapable of lifting heavy objects.  Furthermore, he stated that he attempted to obtain subsequent employment as a dishwasher, however was unable to perform the tasks required due to the pain in his arm.  

A November 2012 VA examiner noted there was functional impairment in the Veteran's left arm with weakened movements, excess fatigability and pain on movement.  Based on his assessment, the examiner opined that the left elbow and forearm conditions prevented the Veteran from all physical employment and any sedentary work requiring repetitive use of the left arm.  
     
Based on the evidence of record, both lay and medical, and resolving all doubt in the Veteran's favor, the Board concludes that a TDIU is warranted.  The evidence clearly demonstrates that the Veteran's service-connected left forearm and elbow disability preclude all forms of physical employment as well as any sedentary work that requires repetitive use of the arm.  

Thus, the dispositive issue then becomes whether all types of sedentary work are precluded on account of his service-connected disabilities.  While acknowledging the Director's opinion that the Veteran's service-connected disabilities do not preclude all forms of employment, it is unclear whether the Director considered the Veteran's work and education history.  Indeed, the record reflects that the Veteran has a very limited education, having only completed the 10th grade.  Additionally, a large proportion, if not all, of the Veteran's work history was as a furniture mover/truck driver, which necessarily encompassed heavy lifting and carrying furniture.  Further, the evidence does not show that he has the training or experience to obtain sedentary type work that does not require some repetitive use of the arms.  Given this evidence, the Board finds that the Veteran's service-connected disabilities preclude both physical and sedentary employment.  

Accordingly, the Board finds that, when evaluating the entirety of the Veteran's service-connected disability picture, along with his education and work experience, the evidence of record supports a direct causal relationship between his service-connected disabilities and his unemployability.  On this basis, the criteria to establish entitlement to a TDIU are met.  Accordingly, the claim will be granted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
S. B. Mays
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


